Citation Nr: 0823637	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  03-08 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include as due to an undiagnosed illness.

2.  Entitlement to an initial evaluation in excess of 30 
percent for a gastrointestinal disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from April 1987 to May 
1992, to include service in the Southwest Asia theater of 
operations during the Persian Gulf War.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for 
a respiratory disability, to include as due to an undiagnosed 
illness, and granted service connection for irritable bowel 
syndrome/duodenitis and assigned a 10 percent disability 
evaluation, effective March 10, 2003.  

The veteran testified before the undersigned in a 
videoconference hearing in August 2004.  A transcript of that 
hearing is of record.

In January 2005 and June 2006, the Board remanded this appeal 
for further development.

Following a February 2007 VA examination, the evaluation for 
the gastrointestinal disability was increased to 30 percent 
disabling, effective from the date of the original grant of 
service connection. 

The issue of entitlement to service connection for a 
respiratory disorder, to include as due to an undiagnosed 
illness, is remanded to the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on her part.  



FINDING OF FACT

The veteran's gastrointestinal disability, consistent with 
irritable bowel syndrome/duodenitis, is manifested by 
diarrhea and complaints of pain, without weight loss, 
hematemesis, melena, anemia, recurrent incapacitating 
episodes averaging 10 days or more in duration at least four 
or more times a year, extensive leakage and/or fairly 
frequent involuntary bowel movements; or moderately severe 
impairment of health due to a combination of symptoms.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for a 
gastrointestinal disability consistent with irritable bowel 
syndrome/duodenitis have not been met at any time.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1-4.14, 4.114, Diagnostic Codes 7305, 7319, 7332, 7346 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 38 
U.S.C. §§ 5104 and 7105 . See Hartman v. Nicholson, 483 F.3d 
1311 (Fed.Cir.2007) .  Where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to the downstream elements.  Goodwin v. 
Peake, No. 05-0876 (Fed. Cir. May 19, 2008).  There has been 
no allegation of prejudice in this case.

There has been compliance with the assistance requirements of 
the VCAA.  All available service medical, VA, and private 
treatment records have been obtained.  The veteran was also 
afforded several VA examinations.  As such, no further action 
is necessary to assist the claimant with the claim.

Gastrointestinal Disability Consistent 
with Irritable Bowel Syndrome/Duodenitis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's gastrointestinal disability, IBS/duodenitis is 
currently rated as 30 percent disabling under Diagnostic Code 
7319.  The veteran has appealed the initial rating.  It 
appears that irritable bowel syndrome has no diagnostic code; 
however, irritable colon syndrome is analogous to this 
disability.

Diagnostic Code 7319 provides ratings for irritable colon 
syndrome (spastic colitis, mucous colitis, etc.).  Mild 
irritable colon syndrome, with disturbances of bowel function 
with occasional episodes of abdominal distress, is rated 
noncompensable (0 percent) disabling.  Moderate irritable 
colon syndrome, with frequent episodes of bowel disturbance 
with abdominal distress, is rated 10 percent disabling.  
Severe irritable colon syndrome, with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress, is rated 30 percent disabling.  
38 C.F.R. § 4.114, Diagnostic Code 7319.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single rating will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher rating where the 
severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.114.

Under Diagnostic Code 7332, which covers impairment of 
sphincter control for the rectum and anus, a 60 percent 
rating is contemplated in cases where there is extensive 
leakage and fairly frequent involuntary bowel movements.  
38 C.F.R. § 4.114, Diagnostic Code 7319.

Under Diagnostic Code 7346, a 60 percent evaluation requires 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia or other symptom 
combinations productive of severe impairment of health.  A 30 
percent evaluation is warranted for hiatal hernia with 
persistently recurrent epigastric distress with dysphagia, 
pyrosis and regurgitation accompanied by substernal or arm or 
shoulder pain, productive of a considerable impairment of 
health.  A 10 percent evaluation is warranted for two or more 
of the symptoms for the 30 percent evaluation of less 
severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.

A severe duodenal ulcer with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health 
warrants a 60 percent rating.  Moderately severe duodenal 
ulcer, with less than severe disability, but with impairment 
of health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year is evaluated as 40 percent 
disabling.  Moderate duodenal ulcer, with recurrent episodes 
of severe symptoms 2 or 3 times a year averaging 10 days in 
duration, or with continuous moderate manifestations warrants 
a 20 percent rating.  Mild impairment, with recurring 
symptoms once or twice yearly warrants a 10 percent 
disability evaluation.  38 C.F.R. § 4.114, Code 7305.

On VA outpatient treatment in May 2004, the veteran was noted 
to weigh 132 pounds.  In January 2005, she weighed 140 
pounds.

At the August 2004 hearing, the veteran testified that the 
symptomatology associated with her gastrointestinal disorder 
had worsened since her period of service and she requested 
that she be afforded a VA examination.  

In connection with the Board's January 2005 Board remand, the 
veteran was afforded a VA examination in January 2005.  

At the January 2005 VA examination, the veteran reported that 
she had a very large volume of watery and foul smelling 
diarrhea episodes occurring at least seven times per day.  
She also had associated bloating and gas.  The veteran also 
noted having gas pains and distension and bloating, as well 
as nausea, which occurred on a daily basis.  She did not have 
any constipation.  She also denied vomiting, melena, 
hematemesis, or relief from treatment.  A colonoscopy 
performed in the past was noted to have shown some 
irritation.  She denied any bright red blood per stool.  
There was also no recent weight gain or loss.  She did report 
fluctuation in her weight depending on her episodes of 
diarrhea.  She denied any history of anemia.  

Physical examination of the abdomen revealed that it was soft 
and tender to palpation on the upper and lower quadrants.  
The examiner indicated that her diarrhea sounded more like an 
irritable bowel syndrome.  The veteran reported that she had 
only missed a few days of work as a result of the diarrhea 
but that she could not change jobs as everything revolved 
around her having to go to the bathroom.  

In its June 2006 remand, the Board instructed that the 
veteran be afforded a VA examination to determine the 
severity of her gastrointestinal disability.  The examiner 
was asked to specifically comment on the presence or absence 
of constipation, diarrhea, abdominal distress, and pain, as 
well as other disturbances in bowel function associated with 
gastrointestinal disability.  The examiner was also requested 
to describe any health impairment to include whether it was 
mild, moderate, or severe.  

The veteran was afforded the requested VA examination in 
February 2007.  At the time of the examination, the veteran 
reported that she started having chronic diarrhea in 1990 or 
1991.  She stated that the diarrhea caused pain and she 
experienced urgency that occasionally caused soiling.  Her 
total daily bowel movements were between eight and ten.  

The veteran noted frequent bowel movements despite her diet 
and food intake.  She stated that whenever she was in an area 
unfamiliar to her she always had to check to locate the 
bathroom.  The examiner noted that the veteran's appointment 
time was 9:00 AM and that she had already gone to the 
bathroom three times prior to her appointment.  

The veteran denied any major weight gain or loss but 
indicated that her weight did go up and down.  She 
experienced nausea with bowel movements but she had never had 
any frank vomiting.  The veteran denied constipation and 
indicated that she typically had diarrhea.  She also noted 
having bloating on a daily basis and indicated that the 
explosive diarrhea caused soiling.  The veteran reported that 
she always carried an extra set of clothes with her wherever 
she went.  

Physical examination of the abdomen revealed that it was soft 
with generalized tenderness greater in the right upper and 
lower quadrants.  The veteran was noted to be 62 inches tall 
and weigh 150 pounds.  There was no rebound or guarding, no 
hepatosplenomegaly, no masses, and no costovertebral angle 
tenderness.  There were positive bowel sounds.  There were no 
signs of anemia and the veteran did not appear to be 
malnourished.  She was on no specific treatment for diarrhea.  
It had been recommended that the veteran take one tablespoon 
of Colyte per day.  She had also been advised to include 
plenty of fluid intake and high fiber.  The pertinent 
diagnosis was irritable bowel syndrome with prominent 
diarrhea.  

The veteran is currently in receipt of the highest rating 
under Diagnostic Code 7339.  A 60 percent evaluation under 
7346, the next higher evaluation, would not be warranted as 
the veteran has not been shown to have material weight loss 
and hematemesis or melena with moderate anemia or other 
symptom combinations productive of severe impairment of 
health.  The record shows weight gain with affirmative 
findings that she does not have anemia, hematemisis or 
melena.

A 40 percent evaluation under DC 7305, would also not be 
warranted as the veteran has not been shown to have 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  

A 60 percent evaluation, the next higher evaluation under 
Diagnostic Code 7332, is also not warranted as the veteran 
has not been shown to have extensive leakage and/or fairly 
frequent involuntary bowel movements.

The preponderance of the evidence is against a schedular 
disability rating greater than 30 percent for 
gastrointestinal disability consistent with irritable bowel 
syndrome/duodenitis, at any time, is denied.  38 C.F.R. 
§§ 4.7, 4.21.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2007).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  


As just discussed the veteran's symptoms are contemplated by 
the schedular criteria.  Her disability has not required any 
periods of hospitalization.  She continues to work full-tine 
with minimal absenteeism due to her gastrointestinal 
disability.  In the absence of exceptional factors, the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application. See 38 
U.S.C.A. § 5107 (West 2002).  


ORDER

An evaluation in excess of 30 percent for gastrointestinal 
disability consistent with irritable bowel 
syndrome/duodenitis at anytime is denied.  


REMAND

In its June 2006 Board remand, the Board requested that the 
veteran be scheduled for a VA examination to determine the 
etiology of any respiratory disorder.  The examiner was 
requested to state whether or not the veteran had any 
respiratory symptomatology that could not attributed to any 
known clinical diagnosis and to describe the severity of such 
symptomatology.  The Board indicated that if the respiratory 
symptomatology was attributed to a known clinical diagnosis, 
the examiner was to opine whether it is at least as likely as 
not (a 50 percent probability or more) that any currently 
disability had its onset in service or is otherwise the 
result of service, to include exposure to oil fires. 
The veteran was afforded the requested examination in 
February 2007.  Following examination, the examiner rendered 
a diagnosis of chronic bronchitis on medication for control.  
The examiner then stated that she used the term chronic 
bronchitis as a diagnosis as it was listed on the examination 
code sheet sent over to schedule the examination.  She noted 
that on the electronic VAMC records it was listed as a 
"cough".
The examiner then stated that it was less likely that the 
veteran had a respiratory condition which had its onset in 
service.  Her rationale was that there was no evidence of 
treatment for a respiratory condition in service.  She 
further observed that in the electronic record at the VAMC 
all pulmonary function testing had been reported as normal, 
even better than normal.  The examiner stated that that there 
was no evidence to support a diagnosis of reactive airway 
disease.  
The Board notes that there appears to be a discrepancy as to 
whether the veteran currently has chronic bronchitis.  While 
the veteran was diagnosed as having chronic bronchitis at the 
time of the most recent VA examination, it appears that the 
examiner then noted that the only reason bronchitis was 
listed was that it was on the VA examination sheet that had 
been forwarded in conjunction with the scheduling of the 
examination.  
It must be clarified whether the veteran currently has 
bronchitis, and if so, whether it is at least as likely as 
not related to the veteran's period of service.  If the 
veteran is found to not currently have bronchitis, it is 
necessary to clarify whether the veteran has an undiagnosed 
illness present to a compensable degree.  
Accordingly, this case is REMANDED for the following:

1.  Ask the examiner who conducted the 
February 2007 VA examination to review of 
the claims folder and answer the 
following questions:  Does the veteran 
currently have bronchitis?  If so, is it 
at least as likely as not (50 percent 
probability or more) that the bronchitis 
is related to disease or injury in 
service (including exposure to smoke from 
oil well fires)?  If the veteran does not 
currently have a clinically diagnosed 
respiratory disorder, does the veteran 
have objective signs or symptoms of an 
undiagnosed illness?  The rationale for 
all opinions expressed should be set 
forth.  The examiner should take into 
account the veteran's reporting of 
symptoms in rendering these opinions.  

If the February 2007 VA examiner is not 
available, schedule the veteran for a VA 
examination with the examiner being 
requested to answer the above questions.  

2.  If the appeal is not fully granted, 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


